Citation Nr: 1024325	
Decision Date: 06/29/10    Archive Date: 07/08/10

DOCKET NO.  04-06 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to a disability rating in excess of 40 percent 
for service-connected mechanical low back pain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1979 to February 
1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.  

By a decision dated in February 2007, the Board denied the 
Veteran's claim of entitlement to an increased rating for 
mechanical low back pain.  The Veteran appealed the decision 
to the Court of Appeals for Veterans Claims (Court).  In 
March 2008, the Court issued an order vacating the February 
2007 decision, in part, and remanding the issue of 
entitlement to an increased disability rating for mechanical 
low back pain for readjudication consistent with the parties 
Joint Motion for Partial Remand.  In accordance with the 
Joint Motion, the Board remanded the Veteran's claim for a VA 
examination and appropriate notification in April 2009.  The 
case has now been returned to the Board for further review.    


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's mechanical low back pain is manifested by 
complaints of pain, limitation of motion, muscle spasm, and 
weakness, but is not manifested by ankylosis of the spine or 
fractured vertebrae.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 40 percent 
for mechanical low back pain have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5292, 5295 (2002-2003); 38 C.F.R. § 
4.71a, Diagnostic Codes 5237, 5243 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	VA's Duties to Notify and Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the Veteran to provide any evidence in the 
Veteran's possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).

With regard to claims for increased disability ratings for 
service-connected conditions, the law requires VA to notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability.  38 U.S.C.A.             § 5103(a); 38 C.F.R. § 
3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified 
that, should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration.  
Finally, the notice must provide examples of the types of 
medical and lay evidence that the Veteran may submit (or ask 
the VA to obtain) that are relevant to establishing her or 
his entitlement to increased compensation.  However, the 
notice required by section 5103(a) need not be specific to 
the particular Veteran's circumstances; that is, VA need not 
notify a Veteran of alternative diagnostic codes that may be 
considered or notify of any need for evidence demonstrating 
the effect that the worsening of the disability has on the 
particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided 
prior to an initial unfavorable decision by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In this case, the Veteran submitted his claim for an 
increased disability rating in October 2002 and was sent a 
notification letter in October 2002.  The Board recognizes 
that the letter did not completely address the evidence 
relevant to establishing entitlement to increased 
compensation.  However, the Veteran received a fully 
compliant notification letter in June 2009.  The letter 
informed him that, to substantiate a claim for increased 
compensation, the evidence must show that his service-
connected disability had gotten worse.  38 U.S.C.A. § 
5103(a); 38 C.F.R.         § 3.159(b); Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  
The letter also notified the Veteran of the types of evidence 
that might show such a worsening of the disability, including 
statements from a doctor containing the physical and clinical 
findings; results of laboratory tests or x-rays; the dates of 
examinations and tests; and statements from other individuals 
who were able to describe from their knowledge and personal 
observations in what manner the disability had become worse.  
Finally, the letter informed the Veteran that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration.  
The Veteran was also notified as to the assignment of 
effective dates.  The Board acknowledges that the June 2009 
letter was not sent prior to the initial adjudication of the 
claim in July 2003.  However, the claim was readjudicated by 
the May 2010 supplemental statement of the case and, 
therefore, any defect in the timing of the notice of this 
information was harmless.  Prickett v. Nicholson, 20 Vet. 
App. 370, 377-78 (2006) (VA cured failure to afford statutory 
notice to claimant prior to initial rating decision by 
issuing notification letter after decision and readjudicating 
claim and notifying claimant of such readjudication in the 
statement of the case).

The Board recognizes that the April 2009 Board remand 
requested that the Veteran receive notice with respect to 
extraschedular ratings.  The June 2009 letter explained the 
provisions of 38 C.F.R. § 3.321 and how extraschedular 
ratings are assigned.  Therefore, the Board finds that the 
June 2009 letter substantially complies with the April 2009 
remand directives.  See Dyment v. West, 13 Vet. App. 141 
(1999 (although under Stegall VA is required to comply with 
remand orders, substantial compliance, not absolute 
compliance, is required).  Therefore, the Board concludes 
that all notification requirements have been met.  

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment 
records as well as all identified and available VA treatment 
records and private treatment records are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the Veteran's claim.  In addition, the Veteran was 
afforded VA examinations in November 2002 and May 2004.  
Concerning this, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  In this regard, the Board finds 
that the examinations are adequate.  The examiners described 
the manifestations of the Veteran's service-connected 
disability and the reports provided the medical information 
needed to address the rating criteria relevant to this case.  
Furthermore, in accordance with the April 2009 Board remand, 
the Veteran was afforded a VA examination in October 2009.  
Again, the Board finds that the examination was adequate as 
the examiner reviewed the claims file, listed the Veteran's 
pertinent medical history, described the manifestations of 
the service-connected disability, and provided the medical 
information needed to address the rating criteria.  In 
addition, the examiner addressed the questions as noted in 
the April 2009 remand.  Thus, the Board finds that the 
examination is adequate and substantially complies with the 
April 2009 remand directives.  See Dyment v. West, 13 Vet. 
App. 141 (1999).  For these reasons, the Board concludes that 
VA has fulfilled the duty to assist the Veteran in this case.

The Board concludes the Veteran was provided the opportunity 
to meaningfully participate in the adjudication of his claim 
and did in fact participate.  Washington v. Nicolson, 21 Vet. 
App. 191 (2007).  Hence, there is no error or issue that 
precludes the Board from addressing the merits of this 
appeal.

II.	Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

Where, as in the present case, entitlement to compensation 
has already been established and increase in disability 
rating is at issue, present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Therefore, although the Board has thoroughly reviewed all 
evidence of record, the more critical evidence consists of 
the evidence generated during the appeal period. Further, the 
Board must evaluate the medical evidence of record since the 
filing of the claim for increased rating and consider the 
appropriateness of a "staged rating" (i.e., assignment of 
different ratings for distinct periods of time, based on the 
facts). However, the Court recently held that "staged" 
ratings are appropriate for an increased rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).

The Veteran is seeking an increased disability rating for his 
service-connected mechanical low back pain, which is 
currently evaluated as 40 percent disabling. 

During the course of this appeal, the regulations for rating 
disabilities of the spine were revised, effective September 
26, 2003.  68 Fed. Reg. 51454 (Aug. 27, 2003). The record 
reveals that the Veteran submitted his claim in October 2002, 
prior to the regulatory changes.  Therefore, the Board will 
evaluate the Veteran's claim under both the criteria in the 
VA Schedule for Rating Disabilities in effect at the time of 
his filing and the current regulations in order to ascertain 
which version would accord him the highest rating.  According 
to VAOPGCPREC 7-2003 (Nov. 19, 2003), in Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003), the Federal Circuit overruled 
Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the extent it 
conflicts with the precedents of the United States Supreme 
Court (Supreme Court) and the Federal Circuit.  Karnas is 
inconsistent with Supreme Court and Federal Circuit precedent 
insofar as Karnas provides that, when a statute or regulation 
changes while a claim is pending before VA or a court, 
whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise. Accordingly, the rule 
adopted in Karnas no longer applies in determining whether a 
new statute or regulation applies to a pending claim.  Id.

However, none of the above cases or General Counsel opinions 
prohibits the application of a prior regulation to the period 
on or after the effective date of a new regulation.  Thus, 
the rule that the Veteran is entitled to the most favorable 
of the versions of a regulation that was revised during his 
appeal allows application of the prior versions of the 
applicable diagnostic codes at 38 C.F.R. § 4.71a to the 
period on or after the effective date of the new regulations.

The Veteran was notified of these regulation changes and the 
April 2006 supplemental statement of the case considered the 
old and amended criteria for rating general diseases of the 
spine.  Thus, the Board's decision to proceed in adjudicating 
this claim does not, therefore, prejudice the Veteran in the 
disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

Under the former criteria, lumbosacral strain was evaluated 
under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 and limitation of motion of the 
lumbar spine was evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5292.  

Under Diagnostic Code 5292, limitation of motion of the 
lumbar spine warrants a 10 percent evaluation if it is 
slight, a 20 percent evaluation if it is moderate or a 40 
percent evaluation if it is severe.  

Under Diagnostic Code 5295, lumbosacral strain warrants a 
noncompensable evaluation if there are slight subjective 
symptoms only.  A 10 percent evaluation is warranted if it is 
manifested by characteristic pain on motion.  A 20 percent 
evaluation is assigned for muscle spasm on extreme forward 
bending, and loss of lateral spine motion, unilateral, in a 
standing position.  A 40 percent evaluation is warranted for 
severe lumbosacral strain with listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  

Under Diagnostic Code 5285, in the case of residuals of a 
vertebra fracture, a 100 percent evaluation is assigned where 
there is cord involvement, and the veteran is bedridden, or 
requires long leg braces.  38 C.F.R. § 4.71a, Diagnostic Code 
5285. 

Under Diagnostic Code 5286, a 100 percent evaluation is 
assigned where there is complete bony fixation (ankylosis) of 
the spine at an unfavorable angle with marked deformity and 
involvement of the major joints (Marie-Strumpell type) or 
without other joint involvement (Bechterew type).  

Under Diagnostic Code 5289, ankylosis of the lumbar spine 
warrants a 40 percent evaluation if it is favorable or a 50 
percent evaluation if it is unfavorable.  

The most recent amendment to 38 C.F.R. § 4.71a (i.e., the 
amended criteria) changed the Diagnostic Codes for spine 
disorders to 5235 to 5243, and spine disorders are now rated 
under the General Rating Formula for Diseases and Injuries of 
the Spine.

The amended rating criteria now define normal range of motion 
for the various spinal segments for VA compensation purposes.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation. The normal combined range of motion of the 
thoracolumbar spine is 240 degrees. Further, the normal 
ranges of motion for each component of spinal motion are the 
maximum that can be used for calculation of the combined 
range of motion.  See 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (2), as added by 68 Fed. Reg. 
51,454 (Aug. 27, 2003).

Although the criteria under Diagnostic Code 5292 were less 
defined than the current criteria and numerical ranges of 
motion were not provided in the prior rating criteria, 
guidance can be obtained from the amended regulations.  In 
adopting specific ranges of motion to define what is normal, 
VA stated that the ranges of motion were based on the 
American Medical Association Guides to the Evaluation of 
Permanent Impairment, 2nd ed., (1984), which is the last 
edition of the Guides that measured range of motion of the 
spine using a goniometer.  See supplementary information, 67 
Fed. Reg. 56,509 (Sept. 4, 2002).  In other words, even 
though pre-2003 regulations did not define normal range of 
motion for the spine, the current definition is based on 
medical guidelines in existence since 1984, and the Board can 
consider the current ranges of motion to rating spine 
disabilities under the old criteria.

Under the amended criteria, Diagnostic Code 5237 provides 
that a rating of 10 percent is assignable for forward flexion 
of the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees.  A rating of 20 percent is 
assignable for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees.  A 
40 percent rating is assignable where forward flexion of the 
thoracolumbar spine is 30 degrees or less, or there is 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent rating is assignable for unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent rating is 
assignable for unfavorable ankylosis of the entire spine.  
These criteria are applied with and without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  See 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note (5), as added by 68 Fed. Reg. 51,454 (Aug. 
27, 2003).

The evaluation criteria are meant to encompass and take into 
account the presence of pain, stiffness, or aching, which are 
generally present when there is a disability of the spine.  
Therefore, an evaluation based on pain alone would not be 
appropriate, unless there is specific nerve root pain, for 
example, that could be evaluated under the neurologic 
sections of the rating schedule.  See 68 Fed. Reg. 51, 455 
(Aug. 27, 2003).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance. It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements. In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown,        8 Vet. App. 202 (1995).  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
innervation, or other pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.  Pain on movement, swelling, deformity or 
atrophy of disuse as well as instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight bearing are relevant considerations for 
determination of joint disabilities.  38 C.F.R. § 4.45.   
Painful, unstable, or malaligned joints, due to healed 
injury, are entitled to at least the minimal compensable 
rating for the joint.  38 C.F.R. § 4.59.

The VA treatment records show that the Veteran has 
consistently complained of back pain.  The October 2001 VA 
treatment record shows that the Veteran exhibited flexion to 
45 degrees and extension to 15 degrees.  The September 2002 
VA treatment record noted that the Veteran had limited range 
of motion.  

The private treatment records show that the Veteran continues 
to receive treatment for his disability.  The Veteran 
reported aching in his lower back and difficulty sleeping and 
bending.  The examining physician noted that the Veteran had 
an antalgic gait with increased lumbar lordosis.  It was also 
noted that he had decreased flexion.  

The November 2002 VA examination report shows that the 
Veteran reported that he had pain on both sides of his lower 
back.  There was some weakness, stiffness, easy fatigability, 
and lack of endurance.  The Veteran wears a back support.  He 
worked at the Correction Center in Fort Madison and his back 
impaired his mobility, his capacity to work, and he was 
easily fatigued.  There was pain in the lumbar spine.  The 
flexion of the lumbar spine was 40 degrees as measured with 
the goniometer.  The pain began at 10 degrees and increased 
throughout the movement.  Lateral flexion was at 40 degrees, 
but was painful throughout the whole of the movement.  
Rotation of the lumbar spine produced little pain.  Extension 
of the spine was good and was in excess of 10 percent as 
measured by the goniometer and was painless.  The most 
painful motion was forward flexion.  The pain began at 10 
degrees of flexion and continued throughout the remaining 
flexion.  It was difficult to state the extent to which the 
range of motion of spinal function was additionally limited 
by pain, fatigue, weakness or lack of endurance following 
repetitive use, but the examiner estimated that from a 
position of rest to a position of active working, it would 
appear that the Veteran was about 50 percent worsened.  There 
was objective evidence of painful flexion of the spine with 
some muscle spasm.  Weakness of the muscles was not detected 
and there was no actual significant tenderness.  He appeared 
to have a mild flexion abnormality of the spine in the sense 
that he stood with a slight flexion of the spine.  The 
musculature of the back was normal.  There were no 
neurological abnormalities.  All range of motions were 
measured with the goniometer.  The examiner explained that if 
the Veteran was 40 percent connected for mechanical and low 
back pain, it would probably be a reasonable assumption, more 
likely than not, that this has worsened somewhat, say to an 
estimated level of 50 percent.  

The Veteran was afforded another VA examination in May 2004.  
The Veteran stated that he had back pain for the past 5 
years.  He had constant pain which he graded as a 10 on a 1 
to 10 scale.  He did wear a brace to his low back.  He denied 
any weight loss, fever, malaise, dizziness, visual 
disturbances, numbness, weakness, bladder problems, bowel 
problems, or erectile dysfunction.  The lumbar spine showed a 
decrease of lumbar lordosis.  There was tenderness to 
palpation of the lumbar spine.  The range of motion of the 
lumbar spine shows that the Veteran had flexion to 78 degrees 
and extension to 22 degrees.  He did 30 repetitions of 
flexion and extension of the lumbar spine.  Following this, 
the Veteran's flexion was 90 degrees and extension was 22 
degrees.  Side bending was 30 degrees bilaterally and 
rotation was 30 degrees.  The Deluca testing of the lumbar 
spine showed that there was pain with repetitive flexion of 
the lumbar spine.  There was also evidence of weakness.  The 
Veteran did not have lack of endurance, but there was 
evidence of painful motion.  There was no spasm.  There was 
weakness and tenderness when the examiner palpated the lumbar 
spine.  Lasegue's sign was positive bilaterally at 70 
degrees.  Waddell's test was negative bilaterally.  Deluca 
testing was done of the lumbar spine.  There was evidence of 
decreased range of motion, more of a decrease of flexion 
prior to Deluca testing than after Deluca testing.  There was 
pain with repetitive flexion and extension of the lumbar 
spine which was the most limiting factor.  The examiner 
opined that the Veteran had moderate functional impairment of 
the lumbar spine.  

VA treatment records dated in 2004 indicate the Veteran was 
referred for physical therapy.  He was again referred for 
physical therapy in 2009 due to complaints of back pain, and 
those records show he attended sessions in May 2009.

The October 2009 VA examination report shows that the Veteran 
complained of low back pain.  The Veteran did not report a 
history of fatigue or stiffness.  The Veteran reported that 
he experienced decreased motion, weakness, spasms, and pain 
in the lumbar region, which was described as severe, 
constant, and daily.  There were no flare-ups of spinal 
conditions.  The Veteran reported incapacitating episodes and 
that he could not quantitate but he did lay down 2 hours a 
day to rest his back on a daily basis.  However, the examiner 
noted that there was no doctor-prescribed bed rest.  There 
was no limitation to walking.  The Veteran's posture and gait 
were normal.  There was no gibbus, kyphosis, list, lumbar 
flattening, lumbar lordosis, scoliosis, reverse lordosis, or 
ankylosis.  There was flexion from 0 to 90 degrees, extension 
from 0 to 12 degrees, left lateral flexion from 0 to 15 
degrees, left lateral rotation from 1 to 5 degrees, right 
lateral flexion from 0 to 18 degrees, and right lateral 
rotation from 0 to 5 degrees.  There was no objective 
evidence of pain on active range of motion.  There was no 
additional limitation with repetitive motion.  Lasegue's sign 
was negative.  The examiner noted that the Veteran forward 
flexed while sitting comfortably on chair with 90 degrees 
flexion of back and was able to sit up with leg extension 
tray out and back forward flexed at 90 degrees.  However, he 
only demonstrated 33 degrees of forward flexion of his back 
when official range of motion testing was done.  Therefore, 
demonstrated range of motion on official range of motion 
testing was not indicative of true, functional range of 
motion.  There was negative Deluca testing for all planes of 
motion.  The examiner noted that the Veteran did not have 
incapacitating episodes due to intervertebral disc syndrome.  
The Veteran was noted as currently employed and he reported 
that he lost 2 weeks from work during the last 12 month 
period.  The examiner noted that there were significant 
effects on the Veteran's occupation.  The examiner noted that 
the Veteran did not have any neurological symptoms.  The 
examiner also indicated that the Veteran's back pain has not 
caused any interference in his employment or periods of 
hospitalization.  

Following a review of the available evidence in this case, 
and the applicable laws and regulations, the Board concludes 
that the evidence does not support a disability rating in 
excess of 40 percent under any of the old or amended rating 
criteria.  

The Board will first address the "old" criteria with 
respect to the Veteran's claim for an increased disability 
rating.  Under former Diagnostic Code 5292, the Veteran was 
assigned the maximum 40 percent disability rating for severe 
limitation of motion.  As the Veteran was in receipt of the 
maximum disability rating, a higher rating cannot be assigned 
under the former Diagnostic Code 5292.  The Board also notes 
that the Veteran is not eligible for a higher disability 
rating under former Diagnostic Code 5295 (pertaining to 
lumbosacral strain), as he is also in receipt of the maximum 
disability rating under this code.  In addition, there is no 
evidence of a fractured vertebrae or ankylosis that would 
support a higher disability rating under the criteria of 
Diagnostic Codes 5285, 5286 or 5289, respectively.  The VA 
treatment records, private treatment records, and the 
November 2002, May 2004, and October 2009 VA examination 
reports do not reveal any evidence of a fractured vertebrae 
or ankylosis.  Therefore, a disability rating in excess of 40 
percent is not warranted under the old rating criteria.  

As a general matter, in evaluating musculoskeletal 
disabilities, VA must determine whether the joint in question 
exhibits weakened movement, excess fatigability, or 
incoordination, and whether pain could significantly limit 
functional ability during flare-ups, or when the joint is 
used repeatedly over a period of time.  See DeLuca v. Brown, 
8 Vet. App. 202, 204-7 (1995); 38 C.F.R. §§ 4.40, 4.45.  With 
respect to the Veteran's mechanical low back pain, the 
Veteran's primary complaint has been debilitating pain as 
well as intermittent complaints of weakness, lack of 
endurance, and fatigability.  The Board recognizes that the 
November 2002 VA examiner noted that if the Veteran was 40 
percent connected for mechanical and low back pain, it would 
probably be a reasonable assumption, more likely than not, 
that this has worsened somewhat to an estimated level of 50 
percent.  However, the examiner did not address the 
applicable rating criteria when providing this opinion.  
Furthermore, in reviewing the medical evidence of record, the 
Board finds that the currently assigned disability rating of 
40 percent appropriately reflects the functional impairment 
that the Veteran experiences.  As noted above, the Veteran 
was assigned the maximum disability rating for severe 
limitation of motion, which takes into account the Veteran's 
complaints.  Moreover, where a musculoskeletal disability is 
currently evaluated at the highest schedular evaluation 
available based upon limitation of motion, a DeLuca analysis 
is foreclosed.  Johnston v. Brown, 10 Vet. App. 80 (1997).  
Since the Veteran has been granted the maximum disability 
rating possible under Diagnostic Code 5292, the analysis 
required by DeLuca, supra, would not result in a higher 
disability rating.  

In addition, the Board finds that the Veteran is not entitled 
to a disability rating in excess of 40 percent under the 
amended criteria effective from September 26, 2003.  To 
warrant a higher disability rating, there must be evidence of 
unfavorable ankylosis of the entire thoracolumbar spine.  In 
this case, the evidence of record is completely negative for 
any findings of ankylosis.  The May 2004 and October 2009 VA 
examination reports do not show that the spine is ankylosed.  
As such, the Veteran's service-connected mechanical low back 
pain has not been shown to more nearly approximate the 
criteria for a higher disability rating under 38 C.F.R. §§ 
4.7, 4.71a, Diagnostic Code 5237.

Again, the Board has considered the Veteran's complaints of 
pain, decreased motion, fatigability, and weakness.  However, 
there is no objective evidence to demonstrate that pain on 
use or during flare-ups results in additional functional 
limitation to the extent that there is unfavorable ankylosis 
of the thoracolumbar spine, for a 50 percent disability 
rating.  The May 2004 VA examiner noted that the Veteran 
experienced pain during repetition, but that the flexion was 
actually better than the Veteran's flexion prior to the 
testing.  Moreover, the October 2009 VA examiner noted that 
the Veteran exhibited flexion to 90 degrees, which is 
considered normal for VA rating purposes.  The examiner also 
stated that there was no additional limitation with 
repetitive motion.  Thus, the Board finds that the Veteran's 
complaints have been taken into account in the currently 
assigned 40 percent disability rating.  Therefore, the Board 
finds that the Veteran is not entitled to a disability rating 
in excess of 40 percent.

The Board has also considered the rating criteria with 
respect to intervertebral disc syndrome.  Under both the old 
and amended criteria, to warrant a disability rating in 
excess of 40 percent, the evidence requires showing 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5293 (2002), 5243 (2009).  In this case, the 
claims file is devoid of any diagnosis of intervertebral disc 
syndrome.  However, the x-rays do reveal that the Veteran has 
degenerative disc changes in his thoracolumbar spine.  See 
May 2004 VA examination report.  The Board is precluded from 
differentiating between symptomatology attributed to a non 
service-connected disability and a service-connected 
disability in the absence of medical evidence which does so.  
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per 
curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 
(1996).  The October 2009 VA examiner was asked to address 
whether the Veteran's disc changes in his thoracolumbar spine 
were part and parcel to his service-connected mechanical low 
back pain.  The October 2009 VA examiner acknowledged that 
the 2004 x-ray showed some mild degenerative changes and that 
the current x-rays confirm this and that the changes were now 
described as mild to moderate.  Hence, degenerative disc 
changes were present.  However, the examiner explained that 
the degenerative changes noted more recently are not due to 
having had back pain without any specific injury while in the 
service.  A history of back pain does not cause arthritis or 
degenerative changes.  As the medical evidence of record 
indicates that the degenerative disc changes are not related 
to the Veteran's service-connected mechanical low back pain, 
application of Diagnostic Codes 5293 and 5243 is not in 
order.  38 C.F.R. § 4.71a, Diagnostic Codes 5293 (2002), 5243 
(2009); see Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

The Board has also taken into account the Veteran's 
statements regarding his service-connected disability and 
that his symptoms are more severe than the current disability 
rating reflects.  In addition, T.L submitted a statement and 
noted that she knew the Veteran for 10 years and he was in 
pain all the time.  She also stated that the Veteran's back 
was always getting worse and the pain made it difficult for 
the Veteran to walk.  The Board must consider the entire 
evidence of record when analyzing the criteria laid out in 
the ratings schedule.  While the Board recognizes that the 
Veteran is competent to provide evidence regarding his 
symptoms and that T.L. is competent to provide testimony 
regarding lay-observable symptomatology, as lay persons, they 
are not competent to provide opinions regarding the severity 
of his service-connected mechanical low back pain.  See 
Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Such 
evidence must come from a medical professional.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  Furthermore, the Board 
has reviewed the lay statements and the objective medical 
evidence of record and concluded that the Veteran's 
mechanical low back pain does not warrant a disability rating 
in excess of 40 percent under the applicable rating criteria.   
Disability ratings in this case are strictly based on the 
objective findings as to range of motion, functional loss, 
etc., as described in detail above, and not on subjective 
statements that a condition has worsened.

In sum, for the reasons stated above, there is insufficient 
symptomatology shown to warrant a rating in excess of 40 
percent for the Veteran's mechanical low back pain, under the 
old and amended criteria.  Consequently, a rating in excess 
of 40 percent for the Veteran's service-connected mechanical 
low back pain is not warranted for the entire appeal period.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board has also considered referral for extra-schedular 
consideration. Ordinarily, the VA Schedule will apply unless 
there are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See         38 C.F.R. § 
3.321(b)(1) (2009).  An exceptional case is said to include 
such factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a 
three-step inquiry for determining whether a Veteran is 
entitled to an extraschedular rating.  First, the Board must 
first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the claimant's level of disability and 
symptomatology and is found inadequate, the Board must 
determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate a Veteran's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected mechanical low back pain is inadequate.  It does 
not appear that the Veteran has an "exceptional or unusual" 
disability; he merely disagrees with the assigned rating for 
his level of impairment.  In other words, he does not have 
any symptoms from his service-connected disability that are 
unusual or are different from those contemplated by the 
schedular criteria.  The Board acknowledges that the Veteran 
has difficulty at his employment due to his service-connected 
disability.  However, there is nothing in the record to 
indicate that the service-connected mechanical low back pain 
causes impairment with employment over and above that which 
is contemplated in the assigned schedular rating.  See Van 
Hoose v. Brown,      4 Vet. App. 361, 363 (1993) (noting that 
the disability rating itself is recognition that industrial 
capabilities are impaired).  In addition, there is no 
evidence that the Veteran has frequent periods of 
hospitalization.  As such, referral for extraschedular 
consideration is not warranted.  See VAOPGCPREC 6-96, Thun v. 
Peake, 22 Vet. App. 111 (2008).

In conclusion, the Board finds that Veteran's service-
connected mechanical low back pain does not warrant a 
disability rating in excess of 40 percent under the old or 
amended criteria.  Because the preponderance of the evidence 
is against the Veteran's claim, the benefit of the doubt 
provision does not apply.  See 38 U.S.C.A. § 5107(b); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski,  1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to a disability rating in excess of 40 percent 
for service-connected mechanical low back pain is denied.  



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


